Order entered February 23, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00151-CV

INLAND WESTERN DALLAS LINCOLN PARK LIMITED PARTNERSHIP AND RPAI
             SOUTHWEST MANAGEMENT, LLC, Appellants

                                               V.

      HAI NGUYEN AND MAI NGUYEN, INDIVIDUALS, D/B/A ROMIE'S NAIL
                         BOUTIQUE, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-08114

                                           ORDER
       Before the Court is court reporter Antionette Reagor’s February 21, 2017 request for

extension of time to file the reporter’s record. Ms. Reagor’s request is DENIED as premature.

The reporter’s record in this case is due March 14, 2017.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE